t c memo united_states tax_court edward b rood petitioner v commissioner of internal revenue respondent docket no filed date edward b rood pro_se monica j howland for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the only issue presented in the instant case is whether petitioner realized brief amicus curiae was filed by c kevin mcgeehan as attorney for caesar’s world inc and its subsidiaries income from the cancellation of an allegedly disputed gambling debt written off by a casino unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts and the exhibits have been stipulated for trial pursuant to rule the parties’ stipulations are incorporated herein by reference and are found accordingly during and when the petition in the instant case was filed petitioner resided in tampa florida petitioner is an attorney who was recognized in for years of membership in the florida bar he is a former president of the association of trial lawyers of america the tampa and hillsborough county bar associations the florida academy of trial lawyers and the junior bar of the state of florida prior to petitioner maintained a line of credit at caesar’s palace caesar’s or the casino a casino in las vegas nevada where he gambled to draw on a line of credit typically a customer would sign the credit instrument given in exchange for chips marker in the gambling pit or at the cashier’s cage in the casino a marker could be presented to a customer’s bank by the casino for payment in the same manner as a check if a customer wished to allow another to gamble on the customer’s credit the customer would sign the marker if the gambler won money gambling on credit he or she would be asked to redeem the marker in the pit if it were still there otherwise when the gambler sought to cash the chips won the casino cashier would check to see whether there was a balance due for credit extended by the casino and the gambler would be expected to apply the chips against the balance at that time when a payment is made on a customer’s account at the casino cage it is the casino’s practice to give the payor a numbered receipt a duplicate of which is kept in a receipt book and another duplicate of which is kept in the iou envelope for the customer’s account in which caesar’s also files the customer’s markers and correspondence it is also caesar’s practice to record all contacts with a customer concerning the account on the iou envelope receipts are consecutively numbered a payment made that did not appear to have been credited to a customer’s account could be traced through the receipt book petitioner incurred gambling debts at caesar’s on date caesar’s extended dollar_figure of credit to petitioner caesar’s generally expected payment of the outstanding balance of petitioner’s account at the end of one trip to the casino at the time of his next trip holding the account up to days during at least january february and march of caesar’s repeatedly contacted petitioner concerning payment of the debt which caesar’s stated was due_date petitioner informed caesar’s that he would pay the debt during his next trip to the casino the debt was paid_by cash and personal check on date on date caesar’s extended dollar_figure of credit to petitioner on that date a payment of dollar_figure was made by personal check on date caesar’s extended an additional dollar_figure of credit to petitioner on that date a payment of dollar_figure was made by personal check drawn on a business account on date caesar’s extended additional credit of dollar_figure to petitioner caesar’s also paid petitioner’s airfare for the date trip on date a payment of dollar_figure was made on petitioner’s account by personal check on date caesar’s extended credit of dollar_figure to petitioner on that date a payment of dollar_figure was made on petitioner’s account by personal check on date caesar’s extended dollar_figure of credit to petitioner caesar’s paid petitioner’s airfare for his date trip to the casino beginning no later than date caesar’s repeatedly contacted petitioner concerning repayment of the amounts owed during october november and date the dollar_figure and dollar_figure checks were deposited by caesar’s returned redeposited and returned again because of either a missing endorsement or insufficient funds caesar’s posted the check for dollar_figure as returned on date and the check for dollar_figure as returned on date and increased the balance owed by petitioner from dollar_figure to dollar_figure that balance was attributable to credit extended by caesar’s prior to date when informed of the returns of the checks petitioner promised to make arrangements to clear them and subsequently to send new checks in the course of a contact with caesar’s concerning the returned check for dollar_figure petitioner also inquired when the dollar_figure balance of his account was due and caesar’s informed him that it was due_date on date caesar’s received a check for dollar_figure which was returned due to insufficient funds on date during petitioner made the following payments on his account date amount date date date dollar_figure big_number big_number the iou envelope for petitioner’s account sets forth the following notation with respect to a contact with petitioner on date got him petitioner straight en ed out about 25m pmt payment which we rec back in 86--verified balance pmts payments made he agrees caesar’s sent petitioner an account statement dated date informing him that its executive committee had approved a lump-sum settlement in a reduced_amount and inviting him to call its account representative for details during and petitioner made payments on his account as follows date date date date date date date date amount dollar_figure big_number big_number big_number big_number big_number big_number in statements addressed to petitioner acknowledging receipt of the foregoing payments or setting forth the outstanding balance of his account caesar’s requested that petitioner make monthly payments of between dollar_figure and dollar_figure to enable the casino to continue to hold his account and reminding him that its settlement offer was still open in the statement dated date caesar’s informed petitioner that it could not retain accounts indefinitely and that a 50-percent lump-sum settlement previously presented to petitioner was open to discussion by date dollar_figure of petitioner’s dollar_figure debt to the casino had been repaid leaving a balance of dollar_figure according to the casino’s records a letter dated date from caesar’s general counsel to petitioner stated that the casino required petitioner to pay his account in full immediately and that if he did not contact caesar’s account representative within days the casino would turn petitioner’s account over to a law firm or a collection agency to institute legal proceedings against him if necessary the letter further stated that any suit commenced against petitioner would be filed in nevada and once judgment was obtained against petitioner caesar’s would then have the judgment enforced against him by the courts of his home state it was caesar’s usual practice to proceed in this manner in the event a lawsuit was instituted against a debtor a letter dated date from caesar’s account representative to petitioner stated that the casino would accept a lump sum settlement of dollar_figure in payment of petitioner’s account provided payment was made prior to date petitioner and the casino continued to negotiate a settlement after that offer petitioner subsequently signed an allowance receipt that was received by caesar’s on date that requested dollar_figure be written off his account balance to induce him to make payment on the account in accordance with an agreement between caesar’s and petitioner petitioner paid caesar’s dollar_figure by check dated date that was received by the casino on date caesar’s wrote off the dollar_figure balance of petitioner’s account in date and noted in its records that no attempt should be made to collect that amount should petitioner return to the casino to gamble and no credit would be extended to petitioner in the future due to the settlement petitioner retained no records of his contacts with caesar’s concerning the repayment of his debts to the casino petitioner was not insolvent during petitioner did not report the dollar_figure written off by caesar’s as income from the cancellation of indebtedness on his federal_income_tax return opinion sec_61 provides the general_rule that gross_income includes income from the cancellation of indebtedness the amount of the income includable generally is the difference between the face value of the debt and the amount_paid in satisfaction of the debt 23_f3d_1032 6th cir affg tcmemo_1992_673 the income is recognized in the year cancellation occurs 65_tc_511 a frequently cited rationale for the rule is that the cancellation results in an accession to income by effecting a freeing of assets previously offset by the liability arising from the indebtedness 284_us_1 88_tc_435 if however the cancellation of all or part of a debt is made in settlement of a dispute concerning the debt no income from cancellation of indebtedness arises n sobel inc v commissioner b t a we note that there is some question as to whether the disputed debt rule applies only to an unliquidated debt ie one the amount of which is undetermined regardless whether the debt is enforceable 92_tc_1084 continued 345_fsupp_486 n d ala revd on other grounds 492_f2d_1096 5th cir see also 85_tc_855 affd 854_f2d_1001 7th cir settlement in such circumstances does not occasion a freeing of assets and accession to income n sobel inc v commissioner supra pincite petitioner bears the burden of showing that the settlement with caesar’s did not result in income from the cancellation of indebtedness rule a petitioner relying on 916_f2d_110 3d cir revg 92_tc_1084 claims that he disputed his debt to caesar’s that his payments to caesar’s were in settlement of the dispute and that therefore he realized no income upon the cancellation of the dollar_figure that caesar’s claimed it was owed by petitioner petitioner bases his argument upon certain facts alleged by him which respondent continued revd 916_f2d_110 3d cir or whether the rule also applies where there is a dispute as to a debt’s enforceability zarin v commissioner f 2d pincite we need not address that question however because we hold below that petitioner has not carried his burden of proving that there was a dispute as to either the amount or the enforceability of his debt to caesar’s petitioner does not argue that the settlement constituted a purchase_price_adjustment pursuant to sec_108 in zarin v commissioner f 2d pincite0 we concluded that sec_108 was inapplicable to the settlement of gambling debts and that conclusion was not disturbed or criticized by the court_of_appeals for the third circuit disputes petitioner claims that during early date he hosted a charity golf tournament at caesar’s involving players that at a dinner on the evening before the tournament he invited the players to gamble on his credit if they did not have credit with caesar’s that several players obtained chips on his credit including one who obtained dollar_figure of such chips that the players who gambled on petitioner’s credit turned chips in to the casino cage including the player who obtained the dollar_figure of chips and that the return of the chips was not reflected on petitioner’s account by the casino employee in the cage petitioner contends that each player reported receiving a slip of paper when returning chips to the cage but petitioner does not know what became of the receipts petitioner claims to have personally lost dollar_figure gambling at caesar’s during the tournament petitioner claims that from the time caesar’s began attempting to collect from him he had a running telephone dispute with caesar’s because of the foregoing events but he neither put his claims in writing nor attempted to obtain statements from the tournament gamblers to prove his allegations to caesar’s petitioner claims that caesar’s accepted his word he claims to have dealt with mr roy jones caesar’s casino petitioner stated at trial that most of the players who had gambled on his credit were deceased collection manager and that after the tournament he asked mr jones to look into the absence of payment records although petitioner states that he never heard specifically what had occurred at the cage petitioner claims that caesar’s started to send him letters concerning settlement of his account soon thereafter petitioner asserts that caesar’s must have known or thought it probable that a cage employee had mishandled the chips and that caesar’s settled for that reason petitioner contends that he owed caesar’s only dollar_figure the amount that he repaid but petitioner offers no evidence that directly corroborates his testimony that he disputed his debt to caesar’s petitioner however did offer the testimony of a witness who corroborated his version of some of the events occurring at the time of the golf tournament after considering the record in the instant case however we conclude that petitioner has not established the factual predicate for the alleged dispute between himself and caesar’s concerning the amount of his debt to the casino namely the use of his credit by others during date and the failure of the casino to record repayments by those persons the records of the casino in evidence concerning petitioner’s account show that the extensions of credit that created the debts the casino sought to collect from petitioner occurred during may and october of not during december of that year as petitioner claims because the records show that the casino made no additional extensions of credit to petitioner subsequent to date there is no support in those records for petitioner’s contention that his indebtedness to the casino arose as a result of events occurring during early date furthermore petitioner does not claim that there was any dispute concerning his liability for or the amount of any of his debts to caesar's that arose prior to date moreover nothing in those records supports petitioner’s contention that he incurred a debt to caesar’s of dollar_figure during the date tournament due to gambling_losses which losses formed the basis for a portion of the debt that he acknowledged that he owed caesar’s as noted above caesar’s records show no new debt arising during date in light of petitioner's claims we are nonplussed by the failure of those records to even indicate that petitioner made a trip to caesar’s during december the entries in the casino’s records for date increasing the amount of petitioner’s debt reflect the return of checks petitioner had given the casino during date and not the extension of new credit to petitioner petitioner maintains that those checks were paid but points to no evidence in the record to support that contention and we have found none indeed petitioner’s contention that the returned checks were paid is contradicted by the entries in caesar’s records that show that after one check for dollar_figure was entered on caesar’s records as returned a second check in that amount was sent to caesar’s which was also returned thus as far as caesar’s records are concerned the payments made by petitioner were made with respect to liabilities arising in may and date not during date as petitioner contends consequently any events occurring with respect to the tournament that petitioner alleged took place during date did not affect the debt that caesar’s sought to collect from petitioner and which was the subject of the settlement between them furthermore there is nothing in the records that indicates that petitioner communicated to caesar's his dispute concerning the amount of the debt on the grounds he advanced at trial according to the testimony of the representative from caesar's it is caesar’s policy to record all contacts with a debtor on the iou envelope for the debtor’s account the contacts recorded on the iou envelope for petitioner’s account do not contain any reference to any of the circumstances forming the basis of petitioner's alleged dispute with the casino instead the contacts recorded on the iou envelope simply chronicle the casino’s inquiries as to when payments would be made and its difficulties with collecting payment from petitioner one contact record dated date notes that caesar’s verified with petitioner both the balance of petitioner’s account mr larry gaddis caesar's assistant collection manager testified that the records support this conclusion and the payments that had been made and that petitioner agreed with them the contact record entry is evidence standing in direct contrast to petitioner's claim that he disputed the amount he owed the casino it seems likely that if petitioner did not believe that he owed the full amount caesar’s claimed he would have told one or more of the account representatives who contacted him and that his claim which involved an allegation of serious wrongdoing by a casino employee would have been noted on the iou envelope during the more than years that caesar’s attempted to collect the debt petitioner claims that because the casino accepted his word on the matter he made no effort to prove his claim concerning the repayments from the tournament gamblers by for instance obtaining statements from them or showing the casino the receipts they apparently received from the casino cage when chips were cashed however in the records of caesar’s that are in evidence there is no indication of any such acceptance petitioner claims that neither he nor the casino wanted to put anything concerning the dispute in writing prior to the making of settlement offers but petitioner offers no plausible explanation for such a desire moreover it seems to us that petitioner readily could have resolved any dispute by presenting the casino with evidence of payment such as the receipts apparently received by the tournament gamblers rather than conducting a running telephone dispute with the casino that lasted over years instead petitioner testified that although the players received slips of paper when they returned chips to the cage he did not remember what happened to them or why they would have been important in light of petitioner's legal background we find curious petitioner's plea of ignorance as to the importance of such evidence as a matter of proof of his claim petitioner also claimed to have dealt by telephone with mr jones caesar’s collection manager and denied dealing with other caesar’s employees whose names appeared on casino correspondence with him however the iou envelope and caesar’s correspondence with petitioner indicate that petitioner dealt with a number of caesar’s employees and there is nothing in the records of caesar’s contacts with petitioner that shows that petitioner informed mr jones of any dispute with the casino accordingly it seems that mr jones’ testimony would have been of value to petitioner in corroborating his claim petitioner did not call mr jones to testify claiming that he did not need petitioner testified that after the golf tournament he asked mr jones to look into whether a casino employee did not record repayments from the players petitioner testified that while he did not hear specifically what mr jones had learned he did start receiving settlement offers soon thereafter however nothing in the records before us indicates that any investigation of such a matter was made furthermore the records indicate that caesar’s did not begin attempting to settle petitioner’s account for less than the balance due until date over a year after the alleged mishandling of petitioner’s account occurred his testimony and that in his experience as a lawyer he had not been able to subpoena someone from as far away as las vegas to appear at a trial which in the instant case was held in tampa florida the burden_of_proof is on petitioner and we cannot assume that missing evidence would be favorable to him 56_tc_847 affd 469_f2d_219 1st cir 47_tc_92 affd 392_f2d_409 5th cir indeed the usual inference is that the evidence would be unfavorable pollack v commissioner supra pincite while we do not go so far as to infer that mr jones’ testimony would have been unfavorable to petitioner petitioner must bear the consequences of his failure to call a witness who apparently could have corroborated his it appears that petitioner could have obtained mr jones’ appearance by subpoena sec_7456 provides for the subpoena of witnesses by the u s tax_court from any place in the united_states to appear at any designated place of hearing petitioner contacted mr jones shortly before the trial of the instant case and mr jones was still employed by the casino then respondent subpoenaed an employee of caesar’s from las vegas who testified at trial it appears to us that mr jones’ relationship to petitioner was not such that he would ordinarily be expected to favor petitioner and that therefore he was equally available to both petitioner and respondent 469_f2d_1183 9th cir affg in part and revg in part 51_tc_337 230_f2d_919 5th cir in such a situation no adverse inference is warranted kean v commissioner supra pincite claim given the circumstances discussed herein that cause the facts supporting his allegation that he disputed his debt to the casino to be in issue petitioner contends that the casino’s efforts to settle the debt were the result of its realization that a cage employee had mishandled chips and the difficulty of winning a suit against petitioner for collection of the amount it claimed he owed petitioner points to nothing in any of the documents in the record that indicates that those considerations prompted caesar’s to settle with petitionerdollar_figure mr larry gaddis the casino’s assistant collection manager who testified at trial offered the following considerations that would have induced caesar’s to settle petitioner’s account for less than the outstanding balance the age of and minimal payments that had been received on petitioner’s account the cost of collecting the remaining balance of his account were a suit instituted against petitioner also asserts that the casino failed to send his markers to his bank as required_by_law a further circumstance that induced it to settle the portions of the transcript on which petitioner relies for that assertion however do not support petitioner’s contention petitioner does not contest the enforceability of his debt to caesar’s on any other grounds than those set forth herein we have noted above that petitioner offered no plausible explanation for the casino’s supposed reluctance to put anything in writing concerning the alleged dispute over petitioner’s account other than its settlement offers petitioner and the benefit to the casino of receiving a lump sum in the amount of the settlement versus payments over a long period of time such considerations are not the result of concerns on the part of caesar’s as to the enforceability of petitioner’s debtdollar_figure petitioner argues that the fact that the casino settled petitioner’s debt indicates that the debt was disputed we do not agree as to petitioner's contention we find useful the analysis in exchange sec bank v united_states f_supp pincite which involved a cancellation of indebtedness resulting from the settlement of litigation to collect a debt the district_court offered the following analysis of the effect of a respondent claims that petitioner’s debt to caesar’s was legally enforceable against him it was caesar’s practice to obtain judgment against a debtor in the nevada courts and then to have the judgment enforced against the debtor by the courts of the debtor’s home state a gaming debt evidenced by a credit instrument was legally enforceable pursuant to nevada law when petitioner incurred his debt to caesar's nev rev stat sec_463 a judgment obtained in the nevada courts would have been enforceable against petitioner in florida pursuant to the full faith and credit clause of the u s constitution art iv sec_1 notwithstanding that petitioner’s debt to caesar’s would not have been enforceable pursuant to florida law 210_us_230 trauger v a j spagnol lumber co so 2d fla dist ct app m r invs co v hacker so 2d fla dist ct app gnlv corp v featherstone so 2d fla dist ct app petitioner essentially conceded in his petition that had caesar’s obtained a nevada judgment against him the judgment would have been legally enforceable against him in florida petitioner however alleged that such circumstance was not relevant because caesar’s did not file suit against petitioner because of a legitimate dispute concerning the amount due settlement that has been made for some of the reasons advanced by caesar's in the instant case on the other hand the debtor may actually owe the debt and yet the creditor confronted with a denial of liability may be willing to settle saving the time and expense of litigation by accepting a much smaller payment than that actually owing where there are serious problems of proof or of collectibility or when the creditor is confronted with unusual policy considerations he may even be willing to dismiss the suit without any payment in such situations it seems clear that the debtor would thereby realize cancellation_of_indebtedness_income subject_to the insolvency and gift exceptions the conclusion which must be reached is that the settlement of a disputed debt may or may not result in cancellation-type income the institution of a collection suit by a purported creditor does not establish that a debt exists or has existed but essentially is only evidence that the plaintiff so contends likewise a defendant’s denial of liability does not establish that a debt does not exist or is no longer enforceable but essentially is only evidence that the purported debtor so contends the terms of the agreement settling the litigation are of probative neither exception is relevant in the instant case petitioner was not insolvent during nor has he established any donative_intent on the part of caesar’s in settling his debt moreover although there is no express abolition of the gift exception in sec_108 the legislative_history of the bankruptcy_tax_act_of_1980 publaw_96_589 94_stat_3389 which amended sec_108 states in the course of discussing provisions relating to the realization of cancellation_of_indebtedness_income arising from contributions by a shareholder of debt to the capital of a corporation that it is intended that there will not be any gift exception in a commercial context such as a shareholder- corporation relationship to the general_rule that income is realized on the discharge_of_indebtedness h rept pincite ndollar_figure s rept pincite ndollar_figure 1980_2_cb_620 consequently there is at least a question whether the gift exception continues to be applicable to commercial transactions such as the one in issue in the instant case value though not conclusive in determining the relative merits of the two parties’ positions--for example the payment of no or only nominal consideration by the purported debtor tends to support the conclusion that at least one of its defenses is well taken id consequently although given the fact that caesar’s settled with petitioner one might infer the existence of a dispute concerning the debt and the amount of the settlement might be an indicator of the relative merits of their respective positions such circumstances are not conclusive of whether a debt is disputed in good_faith for purposes of deciding whether or not a debtor has realized income from the cancellation of indebtedness the court in 345_fsupp_486 n d ala revd on other grounds 492_f2d_1096 5th cir also stated that the trial_court in a tax case involving alleged cancellation-type income must it appears determine the underlying critical facts eg the actual amount if any of the debt we note that in zarin v commissioner f 2d pincite the court_of_appeals for the third circuit held that a good_faith dispute between a lender and borrower would cause a settlement not to give rise to an accession to income from cancellation of indebtedness the board_of_tax_appeals also found that settlement of a dispute concerning a debt did not give rise to income from the cancellation of indebtedness where litigation concerning the taxpayer’s liability was bona_fide and because of the settlement of the litigation it could not be said whether or not the litigation would have established the liability 40_bta_1263 thus the board seems to have adopted a similar standard in deciding whether the disputed debt rule applies to a settlement notwithstanding the correct standard to be applied however petitioner cannot prevail because he has not established either that the actual amount of his debt was less than the amount caesar’s claimed that he owed or that there was a good_faith dispute concerning the amount as a result of the settlementdollar_figure if a settlement alone were sufficient to establish the disputed nature of a debt a taxpayer whose liability for the full amount of a settled debt was not in question would reap a windfall in the form of an untaxed freeing of the assets previously offset by the liability represented by the debt in contrast in the case of a settlement of a truly disputed debt the settlement does not give rise to an accession to income due to the freeing of the debtor's assets because the amount of the assets that were offset by the debt is not clear in the instant case there is no direct evidence other than petitioner’s testimony that he disputed his debt to caesar’s prior to the institution of proceedings in the instant case although petitioner contends that his testimony concerning his dealings with the casino was uncontradicted we need not accept such testimony at face value where it is improbable unreasonable or questionable 140_us_417 227_f2d_270 5th cir affg a memorandum opinion of this court dated date we find the evidence supporting and refuting petitioner’s claim concerning the alleged dispute with caesar’s we conclude based on the record that petitioner has not established the existence of any dispute concerning the enforceability of his debt to caesar’s on any of the grounds alleged by him the issue as to the enforceability of a debt which was a factor considered by the court_of_appeals for the third circuit in zarin v commissioner f 2d pincite is accordingly not present in the instant case at best to be in equipoise a state which is insufficient to carry petitioner's burden of proofdollar_figure accordingly we hold that petitioner has not established by a preponderance_of_the_evidence that the settlement of his account with caesar’s was of a disputed debt consequently we further hold that petitioner realized income from the cancellation of indebtedness in the amount of the balance of that account written off by caesar’s to wit dollar_figure to reflect the foregoing decision will be entered for respondent although petitioner did introduce the testimony of a witness besides himself concerning some of the events surrounding the golf tournament the record establishes that the extensions of credit which gave rise to the debt caesar’s sought to collect arose before the events of date concerning which the witness testified moreover petitioner’s witness did not testify concerning petitioner’s later dealings with caesar’s concerning the collection of the debt by order we permitted caesar’s world inc to file a brief amicus curiae but limited the arguments in the amicus brief to the issues presented by the parties at trial and the evidence in the record the sole issue presented by petitioner at trial was whether the settlement of his account with caesar’s was of a disputed debt the amicus brief however raises issues not presented by the parties at trial and respondent claims to be surprised and prejudiced by the raising of those issues we have disregarded the portions of the amicus brief that do not conform to our order limiting the arguments therein to those presented by the parties at trial
